Citation Nr: 0519570	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1975, from March 1979 to April 1982, and from January 1985 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  In April 2005 the veteran indicated that no longer 
desired a Board hearing on this matter.

In October 2004 the Board notified the appellant that a 
motion to advance his case on the docket had been granted.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  
Collectively, the multiple RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons the claim was denied.  In addition, a letter sent in 
March 2003 specifically noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  The Board notes that VCAA notice in 
this case was provided to the veteran prior to the initial 
AOJ adjudication denying the claim on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical and personnel records are 
associated with the claims file as well as VA treatment 
records and a private psychiatric examination.  The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

The veteran asserts that he suffers from PTSD as the result 
of being involved in combat operations in the Philippines in 
1988.  He also stated that he witnessed a terrible automobile 
accident during service while ashore in Mombassa, Kenya.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

Medical records in the veteran's claims file contain 
diagnoses of PTSD.  The Board notes, however, that a 
diagnosis of PTSD, related to service, based on an 
examination which relied upon an unverified history, is 
inadequate.  West v. Brown, 7 Vet. App. 70, 77 (1994).  It 
must therefore be determined whether there exists a stressor 
which has been verified from official sources or if there is 
credible supporting evidence from another source that a 
stressor claimed by the veteran occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  There is thus no service department evidence 
that the veteran engaged in combat, and so service connection 
for PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

An April 2003 private medical examination reflects that the 
veteran has been diagnosed with PTSD.  At the April 2003 
examination, the veteran indicated that he had recurring 
nightmares and depression "since 1989 when he was in the 
marines and involved in combat in the Philippines."  While 
various VA treatment records reflect diagnoses of PTSD, there 
is no indication revealing the basis of the diagnoses.

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While the May 2003 private 
examination noted a diagnosis of PTSD, that diagnosis was 
based on the veteran's alleged stressor of combat in the 
Philippines, a stressor that is not verified by the veteran's 
personnel records or any other source.  In this regard, the 
Board notes that a memorandum from a commander during the 
relevant time period indicates that the veteran's unit's 
participation during training in the Philippines was a safe 
and successful completion of a major exercise.  While the 
question of whether a proven stressor is sufficient to 
support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators, Cohen, and the matter of 
whether there is credible supporting evidence of a veteran's 
account of a stressor is a question of fact and credibility 
to be determined by the Board.  The lack of any credible 
supporting evidence of a claimed stressor is the 
determinative factor in this case.

The Board notes that the veteran has also indicated that he 
suffers from PTSD after witnessing a vehicle accident while 
ashore in Mombassa, Kenya.  The Board notes that this 
stressor was not mentioned during the May 2003 private 
examination, and does not appear to be a component of any of 
the VA PTSD treatment records associated with the claims 
file.

In short, the Board concludes that all of the requirements 
for service connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


